DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1- 18 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teaches or suggest a motivation for the ester compound of Formula (I).  Further, none of the prior of record teaches or suggest the motivation for the method of preparing the ester compound of the claims by an esterification reaction between 10-ethyl-7-tetradecanol and carboxylic acid.  Furthermore, none of the prior arts of record teach or suggest the motivation for a lubricating oil base oil comprised of the ester compound of Formula (I).
The Examiner has considered the cited references and conducted a thorough search of the appropriate data bases for the clamed subject matter and did not discover any references which anticipates the claimed subject matter or would form a basis for concluding that the clamed subject matter would have been obvious.
The prior art of Kitching et al. (U. S. 2011/0039740) discloses an engine lubricating oil comprising a monoester of an aliphatic saturated branched-chain monohydric alcohol having carbon atoms in the range of 16 – 36, and an aliphatic saturated straight-chain monocarboxylic acid.  (abstract & pp. 2, [0025]).  However, the ester of Kitching does not encompass the instantly claimed ester of Formula (I).  Also, 
The prior art of Kawahara et al. (U.S. 6,667,285) discloses a lubricating oil containing an ester of an aliphatic saturated branched-chain carboxylic acid and a C3 – C20 branched-chain monohydric alcohol. (col. 5, ln 7 – 35).  However, the ester of Kawahara does not encompass the instantly claimed ester of Formula (I).  Also, the esterification reaction of Kawahara does not use or suggest the use of 10-ethyl-7-tetradecanol as the branched-chain monohydric alcohol reactant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622